                                                                                                                           15:l l HOU'l'J.; 82
       NEW YORI\, NY 10038                               AHMUTY' DEMERS                      &     M C MANUS   JIO P E\\'J~LL J UNC'l'ION. NY 1253!1
              (:!12) 51:l-7788                                                                                              (845) 2:.?!\-:H 70
                                                                    A'lvrOHN J•; YS A'l' LAW
034 PLAN I\ HOA)), Sll lTJ.: :W:'l A                               200 I. U . WILLE:'l'S ROAD                  :.?0 \VES'J' ~LAIN S'l'REE'r. SU l'l'J•; 205
    CI.ll•"l '0~1 PAJU.;:, .N'\" 12005                                                                                l?IVl, IH IEAD. NY I 1001
              (518> :_187-3004                                 ALBl~R'l'SON, NEW YORI< 11507                                ((5 ) 0)   535-1844



55 C'l ll ll~C'II srrn i,;1,;rr, 8lTl'l'E :.?0;";                                                                      05 ~IAD I SON A\" l•:NUE
     \VJl l'l'I~ PLAINS. N\' 10001
                                                                          (516> 2!J-l-5-l:J:l                                 SUl'l'E 400
              <014) !"i8-l-OU:l4                                                                                     MORHIS'l'OW:--;, NJ 07000
                                                                    l'AC"S I:\IIJ.I~ (516) 204- .3:387
                                                                                                                             <073) 084-7:J00




                                                                           January 15, 2020
      ViaECF

     Magistrate Judge Steven M. Gold
     United States District Court
     Eastern District of New York
     225 Cadman Plaza E
     Brooklyn, New York 11 201

                                    Re:             Shin v. YS2 Enterprises, et al.
                                                    Docket No.      1: l 7-cv-05 183 (ILG)(SMG)
                                                    Our File No. : ORNA 167417FAC

      Dear Magistrate Judge Gold:

      This office represents the defendant YS2 Enterprises in the above matter.

      As advised by the plaintiff's attorney (docket number 67), the plaintiff and our client have
      entered into a binding settlement agreement. It is our positions that no claims survive the
      settlement. In light of the foregoing, I am writing to inquire whether it is mandatory for this
      office to appear at the settlement conference scheduled for January 22, 2020.

      Thank you for your consideration.

                                                                            Respectfully Submitted,

                                                                            Isl Janice Berkowitz


                                                                            Janice Berkowitz
                                                                            Ahmuty, Demers & McManus

      JB
      cc: All Appearing Parties via ECF
